05/13/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                            Assigned on Briefs February 20, 2019

                                        IN RE KADEN W.

                   Appeal from the Juvenile Court for Anderson County
                     No. J32585/17-1904       Brian J. Hunt, Judge
                        ___________________________________

                               No. E2018-00983-COA-R3-PT
                          ___________________________________


This is a termination of parental rights case involving the parental rights of the mother,
Tora W. (“Mother”), to her minor child, Kaden W. (“the Child”), who was eleven years
old at the time of trial. On January 19, 2017, the Anderson County Juvenile Court (“trial
court”) found that the Child was dependent and neglected and entered an order removing
the Child from Mother’s custody and placing the Child into the temporary legal custody
of the Tennessee Department of Children’s Services (“DCS”). The Child was
immediately placed in foster care, where he remained at the time of trial. On December
20, 2017, DCS filed a petition to terminate the parental rights of Mother.1 Following a
bench trial, the trial court terminated Mother’s parental rights to the Child upon
determining by clear and convincing evidence that (1) Mother had abandoned the Child
by failing to provide a suitable home for him, (2) Mother had not substantially complied
with the reasonable requirements of the permanency plans, and (3) the conditions leading
to the Child’s removal from Mother’s custody persisted. The trial court further found by
clear and convincing evidence that termination of Mother’s parental rights was in the best
interest of the Child. Mother has appealed. Discerning no reversible error, we affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                             Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Matthew Birdwell, Oak Ridge, Tennessee, for the appellant, Tora W.



1
  Upon DCS’s petition, the trial court terminated the biological father’s parental rights to the Child
following the trial on March 27, 2018. The father is not participating in this appeal; therefore, we will
confine our analysis to those facts relevant to Mother.
Herbert H. Slatery, III, Attorney General and Reporter, and Erin A. Shackelford,
Assistant Attorney General, for the appellee, Tennessee Department of Children’s
Services.


                                              OPINION

                              I. Factual and Procedural Background

       Mother and the Child were previously involved with DCS and the trial court in
2015 when DCS filed a “Petition to Transfer Temporary Legal Custody.” In its petition,
DCS requested that the court find the Child to be dependent and neglected and place
custody of the Child with a proposed legal custodian, E.S.2 The trial court subsequently
placed the Child into the custody of his biological father, Navy S. (“Father”), on May 22,
2015. The adjudicatory hearing was continued more than once to allow Mother to work
with DCS’s Family Support Services or to allow the attorneys and parties to prepare for
the upcoming adjudicatory hearing. On September 3, 2015, DCS voluntarily dismissed
its “Petition to Transfer Temporary Legal Custody,” and the trial court restored custody
of the Child to Mother.

       On March 29, 2016, DCS filed a “Petition for Order Controlling Conduct & For
Protective Supervision,” requesting that the trial court find the Child dependent and
neglected, as well as to request that the trial court “require protective supervision” and
“control the conduct of the [parents].”3 In its petition, DCS alleged, inter alia, that
Mother had not taken the Child to the doctor to obtain his prescription medication for his
severe ADHD and that the Child was having difficulty in school since returning to
Mother’s custody. The trial court subsequently entered an order requiring that Mother
comply with the “non-custodial permanency plan” as follows:

        The mother shall complete a Mental Health Assessment, a parenting
        assessment, and follow the recommendations from both assessments. The
        mother shall maintain stable housing, keep [the Child’s] doctor’s
        appointments and ensure he takes all medications as prescribed. [The
        Child] shall not have any unexcused tardies or unexcused absences from
        school, and shall bring all of his grades up to passing, and that the mother
        shall attend all parent/teacher conferences as requested by the school.

2
  This petition also involved M.S., who is the Child’s half-sibling. The proposed legal custodian, E.S., is
the biological father of M.S.
3
 This petition also involved the Child’s half-sibling, M.S., who is not involved in this termination of
parental rights proceeding.

                                                   -2-
       [Mother] shall work with in home services as long as necessary and comply
       with DCS.

        An adjudicatory hearing was ultimately conducted on January 19, 2017. The trial
court entered an adjudicatory and dispositional hearing order on the date of the hearing,
reflecting that Mother waived her adjudicatory hearing and stipulated that the Child had
“improper guardianship at the time of removal by the Mother – [Tennessee Code
Annotated §] 37-1-102(b)(13)(F).” The trial court therefore found the Child to be
dependent and neglected. Consequently, Mother’s parenting time with the Child was
restricted to supervised visitation at that time.

       Also on January 19, 2017, the trial court entered a bench order, removing the
Child from Mother’s custody and placing the Child in the physical and legal custody of
DCS. The trial court stated in its bench order that probable cause indicated that the Child
was dependent and neglected. The court also determined that continuation of Mother’s
custody was contrary to the Child’s proper welfare because Mother “tested positive for
amphetamine and methadone at court [on January 19, 2017,] and has been noncompliant
with both the order controlling conduct and [the Family Support Services] case in regards
to completing drug treatment and making sure the child receives his medication and
based upon the unavailability of the father.” In turn, the trial court concluded that DCS
had made reasonable efforts to prevent the Child’s removal from Mother’s home,
including parenting classes, drug and alcohol counseling for Mother, intensive case
management, residential treatment for Mother, “court-ordered services (FSS case) and [a]
petition for order controlling conduct.”

       Following the Child’s placement into DCS custody, DCS developed permanency
plans on February 9, 2017, and September 8, 2017, which included requirements for
Mother to complete. The trial court approved the permanency plans on March 7, 2017,
and October 10, 2017, respectively, finding the requirements to be reasonably related to
the reasons the Child had been removed from Mother’s custody.

      Shortly after the Child entered foster care, Mother completed an inpatient drug and
alcohol detoxification program at Centerpointe, which had begun on January 26, 2017,
and continued through February 5, 2017. Upon Mother’s release from Centerpointe,
Mother was to complete intensive outpatient treatment, attend Alcoholics
Anonymous/Narcotics Anonymous (“AA/NA”) meetings, and complete aftercare. On
February 9, 2017, Mother tested positive on a drug screen for benzodiazepines and
buprenorphine but held prescriptions for those medications from Centerpointe.

        Mother completed a psychological evaluation on March 7, 2017, performed by H.
Abraham Brietstein, Ph.D., a clinical psychologist. In his psychological evaluation
report, Dr. Brietstein concluded as follows:

                                           -3-
      SUMMARY AND RECOMMENDATIONS: [Mother] was referred due
      to failing a recent drug screen, which resulted in the removal of her children
      from her care. She has a long history of drug addiction involving opioids
      and obtained methadone for a number of years from a clinic that sounds as
      if it had questionable practices. Her children have also been removed in the
      past although they were returned. [Mother] has always lived with her
      mother, although she has 2 children by 2 different m[e]n, and her youngest
      child is now in his father’s care. She is noted to function at a very low level
      and appears to meet the criteria for intellectual disability. As such, her
      intellectual limitations contribute to her poor parenting practices, affecting
      her ability to make appropriate judgments on their behalf. She has received
      SSI [Supplemental Security Income] benefits secondary to suffering a brain
      injury at the age of 9 when the bicycle she was [riding] was struck by a
      minivan. She supports herself on the disability benefits and has only
      briefly been employed. Her personality is one in which she is antagonistic
      toward authority figures, including DCS, and is generally suspicious and
      distrustful of other people’s motives, which further complicates her ability
      to benefit from their services. Based on the above, the following are some
      recommendations:

      1.     [Mother] should be involved in outpatient drug rehabilitation in
             order to remain clean and should be able to pass random drug
             screens on a consistent basis before having her children returned.

      2.     [Mother’s] mother should also participate in drug rehabilitation and
             be able to pass random drug screens if [Mother] continues to live
             with her mother.

      3.     Parenting classes need to be provided at a more basic level for her to
             benefit from them.

      4.     A parenting or bonding assessment should be completed to
             determine the extent to which the children are attached to their
             mother.

      5.     Should [Mother] fail to successfully complete the above
             recommendations, termination of parental rights should be
             considered.

        On October 10, 2017, Mother participated in a drug screen and proved negative
for all tested substances. On October 13, 2017, however, Mother tested positive on a

                                           -4-
nail-bed drug screen for methamphetamine, the results of which included up to a six-
month timeframe preceding the test. On October 31, 2017, Mother completed an alcohol
and drug assessment. During the assessment, Mother participated in an additional drug
screen, testing positive for cocaine, amphetamines, methamphetamine, and alcohol. The
assessor accordingly recommended that Mother complete intensive outpatient treatment,
continue compliance with her mental health service provider, participate in a twelve-step
program, and participate in an aftercare program.

       Cody Kinser, the DCS family service worker for the family from January 19,
2017, through November 2017, testified during trial that Mother was participating in the
case “for the most part” after the Child entered DCS custody. He further explained that
she had stable housing during that time and was residing with the maternal grandmother
(“Grandmother”). Mr. Kinser also related that DCS had concerns that Grandmother had
substance abuse issues. According to Mr. Kinser, although Mother had completed a
psychological evaluation and an alcohol and drug assessment while he was working on
the case, Mother had failed to complete the recommendations therefrom, including
parenting classes and intensive outpatient drug treatment.

       Concerning DCS efforts, Mr. Kinser additionally reported that he had referred
Mother to the service provider for the alcohol and drug assessment, maintained regular
contact with Mother during that time, offered random drug screens to Mother, and
offered her encouragement and recommendations. DCS also had submitted “PSGs,” case
services funded by the state, to pay for Mother’s psychological evaluation, psychological
services, therapeutic supervised visits, ETHRA transportation, and parenting classes.

       DCS family service worker, Desiree Shelton, assumed responsibility for the case
in November 2017, following Mr. Kinser’s transfer to a different position within DCS.
Ms. Shelton remained the caseworker thereafter. During trial, Ms. Shelton testified that
when she was assigned the case, Mother still needed to complete intensive outpatient
treatment, complete parenting classes, and provide proof of transportation. Ms. Shelton
noted that she had attempted to assist Mother with gaining admittance into an intensive
outpatient program for drug treatment. Furthermore, Ms. Shelton had spoken to the
service provider offering parenting classes, instructing that the provider “may need to go
slower with her and to be more . . . one-on-one and personal.” According to Ms. Shelton,
the service provider had not received a response from Mother after contacting her.

       On January 12, 2018, Mother tested positive on a drug screen for amphetamines
and methamphetamine. Concerning the event, Ms. Shelton related that Mother informed
her that the January 2018 positive drug screen result was caused by a prescription for
stomach medicine. According to Ms. Shelton, although Mother agreed to provide the
respective prescription, she never did. During the period that Ms. Shelton was assigned
the case, Mother had not completed her parenting classes and had not completed any type

                                          -5-
of alcohol or drug treatment. Ms. Shelton attempted to inspect Mother’s home but was
denied entry because Mother would not answer the door. Ms. Shelton opined that Mother
did not trust her.

       Upon the request of Mother’s trial counsel, a social worker for Quality Care for
the Heartland Company, Denee Foisy, become case manager for Mother in June 2017 to
assist DCS in providing services to Mother. As such, Ms. Foisy attempted to assist
Mother in completing intensive outpatient treatment, parenting classes, and random drug
screens. Regarding intensive outpatient treatment, Ms. Foisy gave information to Mother
with several providers she could approach to seek treatment. Ms. Foisy explained that
Mother ultimately chose Hope of East Tennessee due to its close proximity to her home.
Ms. Foisy also assisted Mother in locating parenting classes and further instructed
Mother to appear at Hope of East Tennessee once a week to undergo a random drug
screen. According to Ms. Foisy, of approximately forty or forty-five occasions she
requested that Mother appear for a drug screen, Mother participated in only one drug
screen, “and it was only because [Mother] went to [intensive outpatient] intake for East
Tennessee and they make you.”

       Upon Ms. Foisy’s determination that Mother needed more intense services, she
referred Mother for Department of Intellectual and Developmental Disability (“DIDD”)
services. With Ms. Foisy’s assistance, Mother was approved to receive DIDD services.
As such, by trial, DIDD had been providing services to Mother for approximately three
weeks and was in the process of determining what additional services Mother needed.
According to Ms. Foisy, although she had also attempted to provide Mother with those
services, Mother definitely thought she had completed almost everything.

        On December 20, 2017, DCS filed its petition to terminate Mother’s parental
rights to the Child. The trial court conducted a trial concerning the termination petition
on March 27, 2018. When Mother did not appear during the trial, her attorney stated that
she could not appear because her disability caused her not to “handle these situations very
well.” Mother’s attorney also conveyed having informed Mother that “her hysterical
behavior . . . would not be accepted in [the] courtroom.” At the conclusion of trial, the
trial court terminated Mother’s parental rights upon a determination by clear and
convincing evidence that (1) Mother had abandoned the Child by failing to provide a
suitable home, (2) the conditions which had led to the Child’s removal from Mother’s
custody persisted, and (3) Mother had not substantially complied with the reasonable
requirements of her permanency plans. The trial court further found by clear and
convincing evidence that termination of Mother’s parental rights was in the Child’s best
interest. Mother timely appealed.

                                   II. Issues Presented


                                           -6-
       Mother raises one issue for review, which we have restated as follows:
       1.     Whether DCS provided reasonable efforts to assist Mother in
              accordance with Mother’s and the Child’s specific needs.

DCS has presented two additional issues for review, which we have restated slightly as
follows:

       2.     Whether the trial court erred by finding clear and convincing
              evidence to support statutory grounds for termination of Mother’s
              parental rights.

       3.     Whether the trial court erred by finding clear and convincing
              evidence that termination of Mother’s parental rights was in the best
              interest of the Child.

                                 III. Standard of Review

       In a termination of parental rights case, this Court has a duty to determine
“whether the trial court’s findings, made under a clear and convincing standard, are
supported by a preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006). The trial court’s findings of fact are reviewed de novo upon the record,
accompanied by a presumption of correctness unless the evidence preponderates against
those findings. See Tenn. R. App. P. 13(d); see also In re Carrington H., 483 S.W.3d
507, 524 (Tenn. 2016); In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however,
are reviewed de novo with no presumption of correctness. See In re Carrington H., 483
S.W.3d at 524 (citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)). The trial court’s
determinations regarding witness credibility are entitled to great weight on appeal and
shall not be disturbed absent clear and convincing evidence to the contrary. See Jones v.
Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).

        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745 (1982)). As our
Supreme Court has explained:

       The parental rights at stake are “far more precious than any property right.”
       Santosky [v. Kramer], 455 U.S. [745,] 758-59 [(1982)]. Termination of
       parental rights has the legal effect of reducing the parent to the role of a

                                           -7-
      complete stranger and of [“]severing forever all legal rights and obligations
      of the parent or guardian of the child.” Tenn. Code Ann. § 36-1-113(l)(1);
      see also Santosky, 455 U.S. at 759 (recognizing that a decision terminating
      parental rights is “final and irrevocable”). In light of the interests and
      consequences at stake, parents are constitutionally entitled to
      “fundamentally fair procedures” in termination proceedings. Santosky, 455
U.S. at 754; see also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty, N.C.,
      452 U.S. 18, 27 (1981) (discussing the due process right of parents to
      fundamentally fair procedures).

      Among the constitutionally mandated “fundamentally fair procedures” is a
      heightened standard of proof—clear and convincing evidence. Santosky,
455 U.S. at 769. This standard minimizes the risk of unnecessary or
      erroneous governmental interference with fundamental parental rights. Id.;
      In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010). “Clear and
      convincing evidence enables the fact-finder to form a firm belief or
      conviction regarding the truth of the facts, and eliminates any serious or
      substantial doubt about the correctness of these factual findings.” In re
      Bernard T., 319 S.W.3d at 596 (citations omitted). The clear-and-
      convincing-evidence standard ensures that the facts are established as
      highly probable, rather than as simply more probable than not. In re
      Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183
S.W.3d 652, 660 (Tenn. Ct. App. 2005).

      ***

      In light of the heightened burden of proof in termination proceedings,
      however, the reviewing court must make its own determination as to
      whether the facts, either as found by the trial court or as supported by a
      preponderance of the evidence, amount to clear and convincing evidence of
      the elements necessary to terminate parental rights. In re Bernard T., 319
S.W.3d at 596-97.

In re Carrington H., 483 S.W.3d at 522-24. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).

                            IV. Reasonable Efforts by DCS

      Mother raises as her sole issue for appellate review whether DCS provided
reasonable efforts to assist her in accordance with the specific needs of Mother and the

                                          -8-
Child. Because reasonable efforts are not a necessary prerequisite to terminate Mother’s
parental rights, we will address the issue of reasonable efforts by DCS as they apply to
the ground of abandonment by failure to provide a suitable home for the Child and the
best interest analysis in subsequent sections of this Opinion. See In re Kaliyah S., 455
S.W.3d 533, 554 (Tenn. 2015).

                  V. Grounds for Termination of Mother’s Parental Rights

      Tennessee Code Annotated § 36-1-113 (2017) lists the statutory requirements for
termination of parental rights, providing in relevant part:

      (a)      The chancery and circuit courts shall have concurrent jurisdiction
               with the juvenile court to terminate parental or guardianship rights to
               a child in a separate proceeding, or as a part of the adoption
               proceeding by utilizing any grounds for termination of parental or
               guardianship rights permitted in this part or in title 37, chapter 1,
               part 1 and title 37, chapter 2, part 4.

      ***

      (c)      Termination of parental or guardianship rights must be based upon:

               (1)    A finding by the court by clear and convincing evidence that
                      the grounds for termination of parental or guardianship rights
                      have been established; and

               (2)    That termination of the parent’s or guardian’s rights is in the
                      best interests of the child.

The trial court determined that the evidence clearly and convincingly supported a finding
of three statutory grounds to terminate Mother’s parental rights: (1) abandonment by
failure to provide a suitable home for the Child, (2) substantial noncompliance with the
reasonable requirements of the permanency plans, and (3) persistence of the conditions
leading to the removal of the Child. We will address each statutory ground in turn.

            A. Abandonment by Failure to Provide a Suitable Home for the Child

        Mother does not specifically raise an issue regarding the ground of abandonment
for failure to provide a suitable home for the Child. However, Mother argues on appeal
that DCS did not provide reasonable efforts to assist Mother throughout the time the
Child has been in DCS custody. Upon careful review of the record, we disagree with
Mother’s assertion.

                                            -9-
        Tennessee Code Annotated § 36-1-113(g) (2017) provides in relevant part:

        Initiation of termination of parental or guardianship rights may be based
        upon any of the grounds listed in this subsection (g). The following
        grounds are cumulative and non-exclusive, so that listing conditions, acts or
        omissions in one ground does not prevent them from coming within another
        ground:

        (1)     Abandonment by the parent or guardian, as defined in § 36-1-102, has
                occurred; . . .

Regarding the definition of abandonment applicable to this ground, Tennessee Code
Annotated § 36-1-102(1)(A)(ii) (2017) provides:4



4
  Effective July 1, 2018, Tennessee Code Annotated § 36-1-102(1)(A)(ii) has been amended to substitute
the following language in place of the former version:

        (a)     The child has been removed from the home or the physical or legal custody of a
                parent or parents or guardian or guardians by a court order at any stage of
                proceedings in which a petition has been filed in the juvenile court alleging that a
                child is a dependent and neglected child, and the child was placed in the custody
                of the department or a licensed child-placing agency;

        (b)     The juvenile court found, or the court where the termination of parental rights
                petition is filed finds, that the department or a licensed child-placing agency
                made reasonable efforts to prevent removal of the child or that the circumstances
                of the child’s situation prevented reasonable efforts from being made prior to the
                child’s removal; and

        (c)     For a period of four (4) months following the physical removal, the department
                or agency made reasonable efforts to assist the parent or parents or the guardian
                or guardians to establish a suitable home for the child, but that the parent or
                parents or the guardian or guardians have not made reciprocal reasonable efforts
                to provide a suitable home and have demonstrated a lack of concern for the child
                to such a degree that it appears unlikely that they will be able to provide a
                suitable home for the child at an early date. The efforts of the department or
                agency to assist a parent or guardian in establishing a suitable home for the child
                shall be found to be reasonable if such efforts equal or exceed the efforts of the
                parent or guardian toward the same goal, when the parent or guardian is aware
                that the child is in the custody of the department[.]

2018 Tenn. Pub. Acts, Ch. 875, § 3 (H.B. 1856). This amendment is not applicable to the instant action.


                                                  - 10 -
      The child has been removed from the home of [a] parent or parents or a
      guardian or guardians as the result of a petition filed in the juvenile court in
      which the child was found to be a dependent and neglected child, as defined
      in § 37-1-102, and the child was placed in the custody of the department or
      a licensed child-placing agency, that the juvenile court found, or the court
      where the termination of parental rights petition is filed finds, that the
      department or a licensed child-placing agency made reasonable efforts to
      prevent removal of the child or that the circumstances of the child’s
      situation prevented reasonable efforts from being made prior to the child’s
      removal; and for a period of four (4) months following the removal, the
      department or agency has made reasonable efforts to assist [a] parent or
      parents or a guardian or guardians to establish a suitable home for the child,
      but that [a] parent or parents or a guardian or guardians have made no
      reasonable efforts to provide a suitable home and have demonstrated a lack
      of concern for the child to such a degree that it appears unlikely that they
      will be able to provide a suitable home for the child at an early date. The
      efforts of the department or agency to assist a parent or guardian in
      establishing a suitable home for the child may be found to be reasonable if
      such efforts exceed the efforts of the parent or guardian toward the same
      goal, when the parent or guardian is aware that the child is in the custody of
      the department; . . .

       For the statutory ground of abandonment by failure to provide a suitable home to
be applicable, DCS must first prove that the Child had been removed from Mother’s
home and that the Child had been found by the trial court to be dependent and neglected.
Under the applicable version of the statute, termination of parental rights based upon this
ground requires proof that the child was removed from the home of the parent whose
rights are being terminated. See Tenn. Code Ann. § 36-1-102(1)(A)(ii); In re K.M.K.,
No. E2014-00471-COA-R3-PT, 2015 WL 866730, at *5 (Tenn. Ct. App. Feb. 27, 2015).

       Moreover, establishing a suitable home for a child entails more than merely
providing an appropriate physical location to reside. See In re Navada N., 498 S.W.3d
579, 596 (Tenn. Ct. App. 2016); In re A.D.A., 84 S.W.3d 592, 599 (Tenn. Ct. App. 2002).
A suitable home for a child requires a safe and stable environment in which the child may
reside with a proper caregiver who can provide the appropriate care and attention
necessary to meet the child’s needs. See In re James V., No. M2016-01575-COA-R3-PT,
2017 WL 2365010, at *5 (Tenn. Ct. App. May 31, 2017). Additionally, a suitable home
necessitates that a home be “‘free of drugs and domestic violence.’” In re Navada N.,
498 S.W.3d at 596 (quoting In re Hannah H., No. E2013-01211-COA-R3-PT, 2014 WL
2587397, at *9 (Tenn. Ct. App. June 10, 2014)).



                                           - 11 -
       In the instant action, the Child was removed from Mother’s home on January 19,
2017. Mother’s contention on appeal is that DCS did not provide reasonable efforts to
assist her in accordance with Mother’s and the Child’s specific needs. Pursuant to
Tennessee Code Annotated § 36-1-102(1)(A)(ii), DCS must prove that it made
reasonable efforts to assist Mother in establishing a suitable home during the four months
after the Child was placed in DCS custody if DCS relies on the statutory ground of
abandonment by failure to provide a suitable home. See In re Kaliyah S., 455 S.W.3d at
555 n.32. Our Supreme Court has instructed that the court should analyze the
reasonableness of DCS’s efforts to assist a parent on a “case-by-case basis in light of the
unique facts of the case.” In re Bernard T., 319 S.W.3d at 601.

       After the Child was placed into DCS custody, Cody Kinser was the DCS family
service worker for the family from January 19, 2017, through November 2017, inclusive
of the first four months the Child was in DCS custody. Mr. Kinser testified that Mother
had stable housing during that time and was residing with Grandmother. However, Mr.
Kinser expressed concerns that Grandmother also experienced substance abuse issues.

        Within the first four months, Mr. Kinser submitted a “PSG,” which he described
as case services funded by DCS, to obtain funding to pay for a psychological evaluation
for Mother. Mother completed the psychological evaluation on March 7, 2017, which
was performed by Dr. Brietstein. Dr. Brietstein noted that Mother functioned “at a very
low level and appear[ed] to meet the criteria for intellectual disability.” According to Dr.
Brietstein’s evaluation, Mother’s intellectual disability contributed to her “poor parenting
practices, affecting her ability to make appropriate judgments on [the Child’s] behalf.”
Dr. Brietstein further documented that Mother had suffered a brain injury as a child when
she was struck by a vehicle while riding her bicycle. Dr. Brietstein opined that Mother
was “antagonistic toward authority figures, including DCS, and [was] generally
suspicious and distrustful of other people’s motives, which further complicate[d] her
ability to benefit from their services.”

      Based on the foregoing, Dr. Brietstein recommended in his evaluation that Mother
complete outpatient drug rehabilitation, parenting classes, and a parenting or bonding
assessment with the Child. Due to concerns of drug use, Dr. Brietstein suggested that
Grandmother participate in drug rehabilitation and pass drug screens should Mother wish
to continue residing with her. In order for Mother to benefit from services, the
recommendation included that the parenting classes be provided to Mother at a more
basic educational level than typically required. Notably, Dr. Brietstein opined that
termination of Mother’s parental rights should be considered if Mother failed to
successfully complete the recommendations provided.

     Mr. Kinser testified that during the first four months after the Child was placed in
DCS custody, Mother was afforded the opportunity to request that DCS provide her with

                                           - 12 -
an “additional emergency fund” to assist with utilities or a down payment on a new
apartment should she relocate. Mr. Kinser provided Mother with contact information for
several housing authorities to list her name for housing because Mother had mentioned
relocating from the area. Mr. Kinser further explained that he had submitted PSGs to pay
for therapeutic visits with the Child, an alcohol and drug assessment, the psychological
evaluation, psychological services, ETHRA transportation, and parenting classes.

      During trial, Mother’s counsel questioned Mr. Kinser concerning the special
accommodations he made with respect to Mother’s disability. Mr. Kinser responded as
follows:

      I know that at one point we were helping her with a calendar with the dates
      on it for any kind of appointments. Every single time we had some kind of
      appointment come up, I would most times send her a text, let her know,
      hey, this is the date, this is the time it’s going to happen, give me a call if
      you have any questions. Every time I would give her any kind of form or
      try to explain some kind of service, I would go into great detail and make
      sure and answer all of her questions every single time to make sure we were
      both on the same page and that she did understand. Because, you know, I
      understand that she did have that traumatic brain injury, and I was trying to
      work my best with that.

       Mother previously attended a detoxification program at Centerpointe. Upon
Mother’s release from Centerpointe, Mother was to complete intensive outpatient
treatment, attend AA/NA meetings, and complete aftercare. Mr. Kinser testified that he
had explained those requirements to Mother during a meeting to ensure she understood
the additional steps she needed to complete. He attempted to assist Mother in setting up a
treatment facility to complete her intensive outpatient treatment. Mr. Kinser also
maintained regular contact with Mother, offered her random drug screens, and supplied
her encouragement and recommendations. Mr. Kinser testified that although Mother had
completed a psychological evaluation and an alcohol and drug assessment, Mother had
not followed up on the resultant recommendations. According to Mr. Kinser, Mother had
also continued using illicit drugs and had been noncompliant with services that were
offered to her.

       Upon considering the evidence, the trial court determined that while DCS had
made reasonable efforts to assist Mother, Mother’s failure to make even minimal efforts
to improve her home and circumstances demonstrated a lack of concern for the Child
such that it was unlikely she would be able to provide a suitable home for the Child at an
early date. Upon a thorough review of the record, we conclude that the evidence
preponderates in favor of the trial court’s finding by clear and convincing evidence that
Mother abandoned the Child by failing to provide a suitable home. We further conclude

                                          - 13 -
that the evidence preponderates in favor of a finding that DCS exerted reasonable efforts
to assist Mother inclusive of her special needs. We therefore affirm this statutory ground
for termination of Mother’s parental rights.

                 B. Substantial Noncompliance with Permanency Plans

       Mother has not appealed the trial court’s determination that clear and convincing
evidence demonstrated her failure to substantially comply with the reasonable
responsibilities set out in the permanency plans. However, due to the constitutional
interests involved in a parental rights termination action and DCS’s presentation of
statutory grounds as an issue, we have undertaken review of this statutory ground. See In
re Carrington H., 483 S.W.3d at 523; In re Arteria H., 326 S.W.3d 167, 184 (Tenn. Ct.
App. 2010), overruled on other grounds by In re Kaliyah S., 455 S.W.3d 533 (Tenn.
2015).

       Tennessee Code Annotated § 36-1-113(g)(2) provides as a ground for termination
of parental rights:

      (2)    There has been substantial noncompliance by the parent or guardian
             with the statement of responsibilities in a permanency plan pursuant
             to the provisions of title 37, chapter 2, part 4[.]

       To terminate a parent’s parental rights pursuant to Tennessee Code Annotated §
36-1-113(g)(2), the parent’s noncompliance with the permanency plan must be
substantial. See In re Valentine, 79 S.W.3d 539, 548 (Tenn. 2002). Additionally, our
Supreme Court has held that “the real worth and importance of noncompliance should be
measured by both the degree of noncompliance and the weight assigned to that
requirement.” Id. This Court has explained the following regarding the ground of
substantial noncompliance with the permanency plan:

             Mere noncompliance is not enough to terminate a parent’s rights. In
      re Valentine, 79 S.W.3d [643,] 548 [(Tenn. Ct. App. 2004)]. Additionally,
      the unsatisfied requirement(s) must be important in the plan’s scheme. Id.
      A “[t]rivial, minor, or technical” deviation from the permanency plan’s
      requirements does not qualify as substantial noncompliance. In re M.J.B.,
      140 S.W.3d [643,] 656 [(Tenn. Ct. App. 2004)] (citing In re Valentine, 79
S.W.3d at 548). Improvements in compliance are construed in favor of the
      parent. In re Valentine, 79 S.W.3d at 549 (citing State Dept. of Human
      Servs. v. Defriece, 937 S.W.2d 954, 961 (Tenn. Ct. App. 1996)). Yet, we
      must determine compliance in light of the permanency plan’s important
      goals:


                                          - 14 -
                In our view, a permanency plan is not simply a list of tasks
                with boxes to be checked off before custody is automatically
                restored. Rather, it is an outline for doing the things that are
                necessary to achieve the goal of permanency in children’s
                lives. We think that where return to parent is the goal,
                parents must complete their responsibilities in a manner that
                demonstrates that they are willing and able to resume caring
                for their children in the long-term, not on a month-to-month
                basis.

        In re V.L.J., No. E2013-02815-COA-R3-PT, 2014 WL 7418250, at *8
        (Tenn. Ct. App. Dec. 30, 2014).

In re Abbigail C., No. E2015-00964-COA-R3-PT, 2015 WL 6164956, at *20-21 (Tenn.
Ct. App. Oct. 21, 2015).

       As previously noted, the trial court removed the Child from Mother’s custody on
January 19, 2017. According to the respective bench order, the trial court ordered
removal because Mother “tested positive for amphetamine and methadone at court today
and has been noncompliant with both the order controlling conduct and [the Family
Support Services] case in regards to completing drug treatment and making sure the child
receives his medication and based upon the unavailability of the father.” Mother had
stipulated at the hearing that the Child had “improper guardianship at the time of removal
by the Mother” pursuant to Tennessee Code Annotated § 37-1-102(b)(13)(F).

       On February 9, 2017, DCS developed a permanency plan concerning the Child,
which the trial court subsequently ratified on March 7, 2017. Mother participated in the
development of the plan. As to Mother, this plan set forth the following responsibilities,
which were approved by the trial court as reasonably related to remedying the conditions
that necessitated foster care: Mother would (1) participate in therapeutic visitation with
the Child; (2) ensure that the Child attended school daily; (3) “remain involved with the
school system by attending meetings, talking with teachers, and reviewing progress
reports”; (4) provide proof of stable housing; (5) prepare a written transportation plan and
provide it to DCS; (6) provide proof of stable income; (7) schedule, participate in, and
complete parenting classes and provide proof to DCS; (8) pay child support as ordered by
the court;5 (9) participate in a psychological examination to address educational
difficulties in order to assist DCS with providing services to Mother; (10) follow
recommendations from the psychological evaluation; (11) submit to random drug screens
and pill counts to verify sobriety; (12) participate in and complete an alcohol and drug

5
 In its March 7, 2017 order, the trial court determined that Mother did not have an ability to pay child
support and suspended Mother’s child support obligation.

                                                - 15 -
assessment and follow all recommendations therefrom; and (13) stop use of all non-
prescribed medications.

       As noted in the previous section of this Opinion, Mother completed her
psychological evaluation on March 7, 2017, with Dr. Brietstein who thereupon
recommended that she complete outpatient drug rehabilitation, parenting classes, and a
parenting or bonding assessment with the Child. Dr. Brietstein further recommended that
the parenting classes be provided to Mother at a more basic level.

       On September 8, 2017, DCS developed a second permanency plan, which the trial
court approved following a permanency hearing on October 10, 2017. Mother also
participated in the development of this plan. The second plan included the following
responsibilities, which the trial court approved as being reasonably related to remedying
the conditions necessitating foster care: Mother would (1) follow the recommendations
of her alcohol and drug assessment, (2) continue to participate in random drug screens
and pill counts, (3) continue to work on her parenting classes and display learned skills,
(4) prepare a written transportation plan and provide it to DCS, (5) obtain and maintain
appropriate housing, and (6) work with case management on budgeting and finances.

       On October 31, 2017, Mother completed an alcohol and drug assessment. During
the intake appointment for her alcohol and drug assessment, Mother tested positive for
cocaine, amphetamines, methamphetamine, and alcohol. Consequently, the assessor
recommended that Mother complete intensive outpatient treatment, continue compliance
with her mental health service provider, participate in a twelve-step program, and
participate with an aftercare program.

       Mr. Kinser testified that while he was the case manager, he had explained the
contents of the permanency plans to Mother and that she presented no indication that she
did not understand the requirements of the plans. Mr. Kinser further stated that although
Mother had completed a psychological evaluation and an alcohol and drug assessment,
she had failed to follow through with the resultant recommendations. Mother attended
two out of nine scheduled parenting classes, either failing to appear for the class or
cancelling at the last minute in seven instances. According to Mr. Kinser, the greatest
barriers to returning custody of the Child to Mother were that she continued to use drugs
and had not complied with ordered services.

        Having obtained the case in November 2017, Ms. Shelton remained the
caseworker at the time of trial when she testified that in November 2017, Mother had yet
to complete intensive outpatient treatment, complete parenting classes, or provide proof
of a transportation plan. Ms. Shelton also indicated that since she had been the case
manager, Mother had participated very little in the requirements of the permanency plan.
It is undisputed that upon trial, Mother had failed to complete intensive outpatient drug

                                          - 16 -
treatment as recommended by the psychological evaluation and the alcohol and drug
assessment.     Mother also had not completed parenting classes or provided a
transportation plan to DCS.

       Upon a thorough review of the record, we conclude that DCS has proven by clear
and convincing evidence that Mother failed to substantially comply with the reasonable
requirements of the court-approved permanency plans. We therefore affirm the trial
court’s determination to terminate Mother’s parental rights on this statutory ground.

                                  C. Persistence of Conditions

       The trial court also determined that the ground of persistence of the conditions
leading to the Child’s removal from Mother’s home had been proven by clear and
convincing evidence. Again, although Mother has not raised an issue concerning specific
grounds for termination of her parental rights, we will review the trial court’s finding
regarding this ground because of its importance, as well as DCS’s presentation of the
issue. See In re Carrington H., 483 S.W.3d at 523; In re Arteria H., 326 S.W.3d at 184
(Tenn. Ct. App. 2010).

      Regarding this statutory ground, Tennessee Code Annotated § 36-1-113(g)(3)
provides:6

6
 Effective July 1, 2018, subsequent to the commencement of the instant action, the General Assembly
has amended Tennessee Code Annotated § 36-1-113(g)(3), replacing the former language in its entirety
with the following:

       (3)(A) The child has been removed from the home or the physical or legal custody of a
              parent or guardian for a period of six (6) months by a court order entered at any
              stage of proceedings in which a petition has been filed in the juvenile court
              alleging that a child is a dependent and neglected child, and:

               (i)     The conditions that led to the child’s removal still persist, preventing the
                       child’s safe return to the care of the parent or guardian, or other
                       conditions exist that, in all reasonable probability, would cause the child
                       to be subjected to further abuse or neglect, preventing the child’s safe
                       return to the care of the parent or guardian;

               (ii)    There is little likelihood that these conditions will be remedied at an
                       early date so that the child can be safely returned to the parent or
                       guardian in the near future; and

               (iii)   The continuation of the parent or guardian and child relationship greatly
                       diminishes the child’s chances of early integration into a safe, stable, and
                       permanent home.


                                                 - 17 -
        (3)     The child has been removed from the home of the parent or guardian
                by order of a court for a period of six (6) months and:

                (A)     The conditions that led to the child’s removal or other
                        conditions that in all reasonable probability would cause the
                        child to be subjected to further abuse or neglect and that,
                        therefore, prevent the child’s safe return to the care of the
                        parent or parents or the guardian or guardians, still persist;

                (B)     There is little likelihood that these conditions will be
                        remedied at an early date so that the child can be safely
                        returned to the parent or parents or the guardian or guardians
                        in the near future; and

                (C)     The continuation of the parent or guardian and child
                        relationship greatly diminishes the child’s chances of early
                        integration into a safe, stable and permanent home . . . .

A prior court order adjudicating the child to be dependent, neglected, or abused is an
essential requirement of a court’s termination of parental rights upon the ground of
persistence of conditions. See In re Audrey S., 182 S.W.3d at 874. As this Court
explained, the statutory ground of persistence of conditions “applies as a ground for
termination of parental rights only where the prior court order removing the child from
the parent’s home was based on a judicial finding of dependency, neglect, or abuse.” Id.

       The trial court adjudicated the Child as dependent and neglected on January 19,
2017, and removed the Child from Mother’s custody due to Mother’s drug use,
noncompliance with DCS Family Support Services in obtaining drug treatment, and
failure to ensure that the Child received his medication. By trial, Mother had not
completed the reasonable requirements set forth in her permanency plans.

       Shortly after the Child entered foster care, Mother completed an inpatient
detoxification program at Centerpointe, continuing from January 26, 2017, through
February 5, 2017. Following her discharge from detoxification, Mother was to complete
intensive outpatient treatment, attend AA/NA meetings, and complete aftercare.
According to Mr. Kinser, he had explained to Mother the additional steps she needed to


        (B)     The six (6) months must accrue on or before the first date the termination of
                parental rights petition is set to be heard.

2018 Tenn. Pub. Acts, Ch. 875, § 10 (H.B. 1856). This amendment is not applicable to the instant action.

                                                 - 18 -
complete and had attempted to assist her in locating a nearby intensive outpatient
treatment program. Ms. Foisy also had worked with Mother to complete drug treatment.
According to Ms. Foisy, she had instructed Mother to appear at the facility for a drug
screen approximately forty to forty-five times, but Mother had participated in only one
drug screen during an intake appointment.

       Although Mother had completed a psychological evaluation, she had failed to
complete the recommended intensive outpatient drug treatment or parenting classes.
Throughout the time that the Child was in DCS custody, Mother had continued using
drugs and had failed to complete treatment to remedy her drug addiction. The trial court
found that the conditions leading to the Child’s removal from Mother’s custody persisted
because Mother had not addressed her substance abuse issues. The court also determined
that there was little likelihood that Mother would remedy the conditions soon so that the
Child could be returned to her home. Although the Child had been in DCS custody for
thirteen months at the time of trial, Mother had failed to address her drug issues.

       Having thoroughly reviewed the evidence presented at trial, we conclude that clear
and convincing evidence exists to support the trial court’s determination that the
conditions leading to the Child’s removal from Mother’s custody persisted. We therefore
affirm the trial court’s termination of Mother’s parental right’s based on this statutory
ground.

                                VI. Best Interest of the Child

        When a parent has been found to be unfit by establishment of at least one statutory
ground for termination of parental rights, as here, the interests of parent and child
diverge, and the focus shifts to what is in the child’s best interest. In re Audrey S., 182
S.W.3d at 877; see also In re Carrington H., 483 S.W.3d at 523 (“‘The best interests
analysis is separate from and subsequent to the determination that there is clear and
convincing evidence of grounds for termination.’” (quoting In re Angela E., 303 S.W.3d
240, 254 (Tenn. 2010))). Tennessee Code Annotated § 36-1-113(i) (2017) provides a list
of factors the trial court is to consider when determining if termination of parental rights
is in a child’s best interest. This list is not exhaustive, and the statute does not require the
court to find the existence of every factor before concluding that termination is in a
child’s best interest. See In re Carrington H., 483 S.W.3d at 523; In re Audrey S., 182
S.W.3d at 878 (“The relevancy and weight to be given each factor depends on the unique
facts of each case.”). Furthermore, the best interest of a child must be determined from
the child’s perspective and not the parent’s. White v. Moody, 171 S.W.3d 187, 194
(Tenn. Ct. App. 2004).

      Tennessee Code Annotated § 36-1-113(i) lists the following factors for
consideration:

                                             - 19 -
(1)   Whether the parent or guardian has made such an adjustment of
      circumstance, conduct, or conditions as to make it safe and in the
      child’s best interest to be in the home of the parent or guardian;

(2)   Whether the parent or guardian has failed to effect a lasting
      adjustment after reasonable efforts by available social services
      agencies for such duration of time that lasting adjustment does not
      reasonably appear possible;

(3)   Whether the parent or guardian has maintained regular visitation or
      other contact with the child;

(4)   Whether a meaningful relationship has otherwise been established
      between the parent or guardian and the child;

(5)   The effect a change of caretakers and physical environment is likely
      to have on the child’s emotional, psychological and medical
      condition;

(6)   Whether the parent or guardian, or other person residing with the
      parent or guardian, has shown brutality, physical, sexual, emotional
      or psychological abuse, or neglect toward the child, or another child
      or adult in the family or household;

(7)   Whether the physical environment of the parent’s or guardian’s
      home is healthy and safe, whether there is criminal activity in the
      home, or whether there is such use of alcohol, controlled substances
      or controlled substance analogues as may render the parent or
      guardian consistently unable to care for the child in a safe and stable
      manner;

(8)   Whether the parent’s or guardian’s mental and/or emotional status
      would be detrimental to the child or prevent the parent or guardian
      from effectively providing safe and stable care and supervision for
      the child; or

(9)   Whether the parent or guardian has paid child support consistent
      with the child support guidelines promulgated by the department
      pursuant to § 36-5-101.

As our Supreme Court recently explained regarding the best interest analysis:

                                   - 20 -
“The best interests analysis is separate from and subsequent to the
determination that there is clear and convincing evidence of grounds for
termination.” In re Angela E., 303 S.W.3d at 254.

        When conducting the best interests analysis, courts must consider
nine statutory factors listed in Tennessee Code Annotated section 36-1-
113(i). These statutory factors are illustrative, not exclusive, and any party
to the termination proceeding is free to offer proof of any other factor
relevant to the best interests analysis. In re Carrington H., 483 S.W.3d at
523 (citing In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)).
Facts considered in the best interests analysis must be proven by “a
preponderance of the evidence, not by clear and convincing evidence.” In
re Kaliyah S., 455 S.W.3d at 555 (citing In re Audrey S., 182 S.W.3d at
861). “After making the underlying factual findings, the trial court should
then consider the combined weight of those facts to determine whether they
amount to clear and convincing evidence that termination is in the child’s
best interest[s].” Id. When considering these statutory factors, courts must
remember that “[t]he child’s best interests [are] viewed from the child’s,
rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878.
Indeed, “[a] focus on the perspective of the child is the common theme”
evident in all of the statutory factors. Id. “[W]hen the best interests of the
child and those of the adults are in conflict, such conflict shall always be
resolved to favor the rights and the best interests of the child . . . .” Tenn.
Code Ann. § 36-1-101(d) (2017).

       Ascertaining a child’s best interests involves more than a “rote
examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
And the best interests analysis consists of more than tallying the number of
statutory factors weighing in favor of or against termination. White v.
Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
and circumstances of each unique case dictate how weighty and relevant
each statutory factor is in the context of the case. See In re Audrey S., 182
S.W.3d at 878. Simply put, the best interests analysis is and must remain a
factually intensive undertaking, so as to ensure that every parent receives
individualized consideration before fundamental parental rights are
terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon
the circumstances of a particular child and a particular parent, the
consideration of one factor may very well dictate the outcome of the
analysis.” In re Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171
S.W.3d at 194). But this does not mean that a court is relieved of the
obligation of considering all the factors and all the proof. Even if the

                                    - 21 -
       circumstances of a particular case ultimately result in the court ascribing
       more weight—even outcome determinative weight—to a particular
       statutory factor, the court must consider all of the statutory factors, as well
       as any other relevant proof any party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

        Mother has not specifically appealed the trial court’s determination that
termination of her parental rights was in the best interest of the Child. However, Mother
has raised an issue concerning whether DCS had provided sufficient reasonable efforts
specific to the needs of both Mother and the Child, which is relevant to Tennessee Code
Annotated § 36-1-113(i)(2). Factor (2) allows the court to consider in its best interest
analysis: “Whether the parent or guardian has failed to effect a lasting adjustment after
reasonable efforts by available social services agencies for such duration of time that
lasting adjustment does not reasonably appear possible” (emphasis added). See Tenn.
Code Ann. § 36-1-113(i)(2). As our Supreme Court has instructed, the court should
analyze the reasonableness of DCS’s efforts to assist a parent on a “case-by-case basis in
light of the unique facts of the case.” In re Bernard T., 319 S.W.3d at 601.

        The trial court determined that while DCS had made reasonable efforts to assist
Mother, she had not made such changes in her lifestyle or conduct such that lasting
adjustment appeared possible. In support, the trial court found that despite assistance by
DCS, Mother continued to use illegal drugs and had not demonstrated stability such that
she could care for the Child. We have previously analyzed whether DCS made
reasonable efforts to assist Mother during the four months immediately following the
Child’s placement in foster care as it relates to the statutory ground of abandonment by
failure to provide a suitable home. We will now consider the efforts made by DCS for
the duration of the Child’s DCS custody and whether those efforts were reasonable in
light of the unique facts of this case. See In re Kaliyah S., 455 S.W.3d at 554; In re
Bernard T., 319 S.W.3d at 601.

        Considerable testimony was presented regarding DCS’s reasonable efforts to assist
Mother. According to Mr. Kinser, DCS provided funding for Mother to complete a
psychological evaluation, wherein Dr. Brietstein recognized that Mother had experienced
a traumatic brain injury as a child and that she functioned “at a very low level and
appear[ed] to meet the criteria for intellectual disability.” Dr. Brietstein opined that
Mother was “antagonistic toward authority figures, including DCS, and [was] generally
suspicious and distrustful of other people’s motives, which further complicate[d] her
ability to benefit from their services.” In addition to a requirement that Mother complete
intensive outpatient drug treatment, Dr. Brietstein suggested that Mother complete
parenting classes and that the classes be offered to her at a more basic level than typically


                                           - 22 -
required. Both Mr. Kinser and Ms. Shelton expressed that they had communicated this
recommendation to the service providers offering parenting classes.

       Mr. Kinser also testified that DCS had provided supervised therapeutic visitation
between Mother and the Child, which allowed the service provider to offer Mother
direction on parenting skills during the visits. DCS also facilitated an opportunity for
Mother to request funding to assist her with utilities or a down payment on a new
apartment if she wished to relocate, and DCS had provided her with contact information
for housing authorities. Moreover, Mr. Kinser had submitted PSGs for DCS to provide
funding for not only the psychological evaluation and the supervised therapeutic visits,
but also for an alcohol and drug assessment, psychological services, ETHRA
transportation, and parenting classes.

       Mr. Kinser explained that he had attempted to provide appropriate
accommodations to Mother because he knew that she had sustained a traumatic brain
injury as a child. He assisted Mother in preparing a calendar that included the dates for
her upcoming appointments, and he sent Mother text messages to remind her of
upcoming appointments, explaining what he expected to occur at those appointments.
Mr. Kinser further related that he went “into great detail” when he provided Mother with
a form and would answer any questions she had. Mr. Kinser also attempted to enroll
Mother in intensive outpatient treatment at one point but was informed by the treatment
provider that he was not permitted to complete the enrollment for Mother because it was
a voluntary program.

       As previously noted, Mother was tasked to complete intensive outpatient
treatment, attend AA/NA meetings, and complete aftercare upon release from her
detoxification at Centerpointe. As Mr. Kinser explained, he had informed Mother of the
additional steps she needed to complete and had referred her to an alcohol and drug
treatment program in Oak Ridge to fulfil her intensive outpatient drug treatment program
requirement. He had chosen this provider due to Mother’s transportation issues and
because the treatment provider was located within walking distance from Mother’s home.
Additionally, Mr. Kinser maintained regular contact with Mother during that time,
provided her random drug screens, and offered her encouragement and recommendations.
Although Mother had completed a psychological evaluation and an alcohol and drug
assessment, she had not embraced the resultant recommendations. According to Mr.
Kinser, Mother had also continued abusing drugs and had been noncompliant with
services.

       When Ms. Shelton assumed the case responsibilities in November 2017, Mother
had not completed the recommended intensive outpatient drug treatment, parenting
classes, or a transportation plan. Ms. Shelton related that she had submitted “multiple
PSGs” for Mother to receive parenting classes. She also spoke with Mother about

                                         - 23 -
obtaining transportation or providing Mother with services to assist her with
transportation. In addition, she had attempted to assist Mother with gaining intensive
outpatient treatment by providing Mother with contact information for several agencies in
the area. She had also informed Mother that Ridgeview had openings for treatment and
accepted walk-in appointments. According to Ms. Shelton, she had attempted to contact
Mother by telephone and text messages, but Mother had not responded.

         Despite these efforts by DCS, Mother continued using drugs and had failed to
comply with DCS recommendations or the service provider requirements. By the time of
trial, the Child had been in DCS custody for thirteen months. During this period, Mother
had done very little to address her substance abuse issues, had not completed the
recommended parenting classes, and had not developed a transportation plan. Upon a
careful review of the record, we determine that although DCS provided significant
reasonable efforts to assist Mother throughout the case, Mother made little progress in
adjusting her lifestyle or conduct such that the Child could return to Mother’s home.
Based on the foregoing, the evidence preponderates in favor of the trial court’s
determination that Mother had not made a lasting adjustment in her conduct despite
reasonable efforts by DCS to assist her and that lasting change did not appear likely.

       Concerning the best interest analysis as relevant to statutory factor (1), Mother had
not made changes to her conduct or circumstances that would make it safe for the Child
to return to Mother’s home. As noted above, Mother had failed to address her substance
abuse issues and had not obtained a stable home to which the Child could return.
Regarding Mother’s residence with Grandmother, Mr. Kinser expressed concerns
respecting drug use by Grandmother. The trial court found that Grandmother had
engaged in criminal activity and that she had been recently arrested for possession of
methamphetamine. Dr. Brietstein recommended that Grandmother participate in drug
treatment if Mother wished to reside with her. Ms. Foisy testified that she offered the
same services to Grandmother as she had to Mother. The record contains a dearth of
evidence that Grandmother had completed treatment or addressed her own substance
abuse issues.

        The trial court did not specifically address statutory factors (3) and (4) in its best
interest analysis. Regarding these factors, we note that Mother had maintained visitation
with the Child throughout most of the case. However, upon trial, Mother had not visited
the Child in two months. Pursuant to statutory factor (5), the trial court determined that
changing caregivers would have a detrimental effect on the Child. The court specifically
found that the Child needed stability and that Mother was unable to provide that security
for him. The trial court also found that the Child enjoyed a strong bond with the foster
parents and that the foster parents wished to adopt the Child. The trial court determined
that the foster parents were “very stable” and could provide the Child with the medication
he needed.

                                            - 24 -
       The trial court also did not specifically address statutory factor (6), which
concerns whether Mother had “shown brutality, physical, sexual, emotional or
psychological abuse, or neglect” toward the Child. See Tenn. Code Ann. § 36-1-
113(i)(6). The record reflects that the trial court determined the Child to be dependent
and neglected due to “improper guardianship” by Mother at the time of the Child’s
removal from her custody. Throughout the case, Mother had continued to abuse drugs
and had failed to seek treatment for her addiction. As such, Mother had neglected the
Child’s needs due to her drug use.

       Relevant to factor (7), the trial court found that Mother had continued to abuse
drugs, which had rendered her consistently incapable of caring for the Child in a safe and
stable manner. Mother had failed a drug screen as recently as January 12, 2018,
approximately two months prior to trial. As to factor (8), the court found that Mother’s
mental or emotional status would prevent Mother from effectively parenting the Child.
The court specifically determined that Mother had been diagnosed with “Opioid Use
Disorder and Mild Intellectual Disability” that would, without a support system, prevent
her from effectively parenting the Child. The court did not address factor (9) regarding
whether Mother had consistently paid child support. Although Mother was initially
ordered to pay child support, the court found in its March 7, 2017 order that Mother did
not have an ability to pay child support.

       In the case at bar, the trial court properly considered the statutory factors in
concluding that those factors weighed against preserving Mother’s parental rights to the
Child. Based on our thorough review in light of the statutory factors, we conclude that
the evidence presented does not preponderate against the trial court’s determination by
clear and convincing evidence that termination of Mother’s parental rights was in the best
interest of the Child. Having also determined that statutory grounds for termination were
established by the same quantum of proof, we affirm the trial court’s termination of
Mother’s parental rights.

                                    VII. Conclusion

        For the foregoing reasons, we affirm the trial court’s judgment in all respects.
This case is remanded to the trial court, pursuant to applicable law, for enforcement of
the trial court’s judgment terminating Mother’s parental rights and collection of costs
assessed below. Costs on appeal are assessed to the appellant, Tora W.



                                                   _________________________________
                                                   THOMAS R. FRIERSON, II, JUDGE

                                          - 25 -